'Walton, J.
The discharge of a debtor under a state insolvent law is no bar to an action by a citizen of another state who did not in any way become a party to the insolvency proceedings. It is not within the constitutional authority of a state to enact a law that will give such an effect to an insolvent’s discharge. And this is a rule of constitutional law which has already been so thoroughly examined and so fully discussed, and is now so firmly established, that a further discussion of it at this time would not only be unprofitable, but inexcusably wearisome. Felch v. Bugbee, 48 Maine, 9; Hills v. Carlton, 74 Maine, 156; Pullen v. Hillman, 84 Maine, 129, and authorities there cited.
The facts agreed upon in this case do not take it out of the operation of this rule. The defendants’ discharge is no bar to the action.
The act of 1893, c. 278, can not be allowed to give it such an effect. To so construe the act would render it unconstitutional. Fogler v. Clark, 80 Maine, 237.

Judgment for plaintiffs.